        Case 3:20-mj-01190-JRK Document 12 Filed 05/15/20 Page 1 of 1 PageID 63

                                UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                          Case No. 3:20-mj-1190-JRK

TRAVIS RYAN PRITCHARD                        Defense Attys: Bryan E. DeMaggio, Esquire &
                                                     Camille Elizabeth Sheppard, Esquire
                                                     AUSA: Ashley Washington, Esquire



JUDGE              James R. Klindt          DATE AND TIME         5/15/2020
                   U. S. Magistrate Judge                         11:09 a.m. – 12:57 p.m.
                                                                  Recess
                                                                  1:23 p.m. – 2:06 p.m.
DEPUTY CLERK       Angela Loeschen          TAPE/REPORTER         Digital

INTERPRETER        None Present             PRETRIAL/PROBATION    Kimberly Barrett



                                     CLERK’S MINUTES

PROCEEDINGS:                      DETENTION HEARING

Government’s proffer.

Defendant’s proffer.

Government’s Exhibit 1 (under seal):
     Admitted into evidence, over objection from Defendant

Defendant’s witnesses:
      Benjamin Luedke, Special Agent, Homeland Security Investigations
      Leroy Pritchard, Potential Third-Party Custodian

Government’s oral motion for detention is GRANTED.

Order of Detention to enter.

Preliminary hearing set for Thursday, May 21, 2020 at 2:00 p.m.

Notice to enter.
